             Case 2:18-cv-00055-TSZ Document 226 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7     BAO XUYEN LE, as Personal
       Representative of the Estate of Tommy Le;
 8     HOAI “SUNNY” LE; and DIEU HO

 9                           Plaintiffs,

10         v.                                              C18-55 TSZ

11     REVEREND DR. MARTIN LUTHER                          MINUTE ORDER
       KING, JR. COUNTY; and KING
12     COUNTY DEPUTY SHERIFF CESAR
       MOLINA,
13
                             Defendants.
14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:

16        (1)     The United States Court of Appeals for the Ninth Circuit having issued its
   mandate on July 14, 2020, the stay imposed by the Order entered June 4, 2019, docket
17 no. 209, is hereby LIFTED, and this case is returned to the Court’s active docket.

18           (2)    The parties are DIRECTED to file a Joint Status Report, on or before
     September 18, 2020, addressing the following matters: (i) what additional discovery,
19   if any, is needed, and when can discovery be completed; (ii) whether trial should be
     bifurcated in some manner, for example, liability in phase one and damages in phase two;
20   (iii) whether any portion of the case should be tried to the bench, rather than a jury;
     (iv) in connection with any jury trial, how many prospective jurors should be summoned,
21   whether voir dire may be conducted remotely, and whether the parties agree to a non-
     unanimous verdict; (v) when the parties will be ready for trial, and how long will any trial
22   likely last; and (vi) any other issues that might affect the case schedule.

23

     MINUTE ORDER - 1
             Case 2:18-cv-00055-TSZ Document 226 Filed 07/16/20 Page 2 of 2



 1         (3)   A telephonic scheduling conference is SET for September 24, 2020, at
     10:30 a.m. Counsel will be provided dialing instructions and an access code via email.
 2
          (4)    Plaintiffs shall electronically file their Third Amended Complaint on or
 3 before July 31, 2020. The Third Amended Complaint shall be in a form that is consistent
   with the Minute Order entered December 2, 2019, docket no. 221, and the Court’s prior
 4 rulings. Specifically, the Third Amended Complaint may plead a claim of negligence,
   but no other new cause of action, and shall not allege any claims that were previously
 5 dismissed. Any responsive pleading or motion shall be filed on or before August 20,
   2020.
 6
          (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 7 record.
           Dated this 16th day of July, 2020.
 8

 9                                                  William M. McCool
                                                    Clerk
10
                                                    s/Karen Dews
11                                                  Deputy Clerk

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
